

Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”), effective the
3rd day of October, 2020 (the “Effective Date”), by and between Tyson Foods,
Inc., a Delaware corporation, and any of its subsidiaries and affiliates
(hereinafter collectively referred to as “Tyson”), and Samuel Dean Banks, Jr.
(hereinafter referred to as “you”).
WITNESSETH:
WHEREAS, Tyson and you have previously entered into that certain Employment
Agreement dated as of November 6, 2019 (the “Prior Agreement”); and
WHEREAS, Tyson has promoted you to the position of President and Chief Executive
Officer of Tyson Foods, Inc., effective as of October 3, 2020; and
WHEREAS, in connection with your promotion, Tyson desires to amend and restate
the Prior Agreement to reflect your increased compensation in connection with
your promotion and other agreements between you and Tyson; and
WHEREAS, Tyson is engaged in a very competitive business, where the development
and retention of extensive confidential information, trade secrets and
proprietary information as well as customer relationships and goodwill are
critical to future business success; and
WHEREAS, by virtue of your employment with Tyson, you have been and continue to
be involved in the development of, and have had and will continue to have access
to, Tyson’s confidential information, trade secrets and proprietary information,
and, if such information were to get into the hands of competitors of Tyson, it
could do substantial business harm to Tyson; and
WHEREAS, you will not continue to be provided with or given access to Tyson’s
customers and goodwill or Tyson’s confidential information, trade secrets and
proprietary information, and therefore won’t be able to serve as President and
Chief Executive Officer of Tyson’s, unless you execute this Agreement; and
WHEREAS, Tyson has advised you that agreement to the terms of this Agreement,
and specifically the non-compete and non-solicitation sections, is an integral
part of this Agreement, and you acknowledge the importance of the non-compete
and non-solicitation sections, and having reviewed the Agreement as a whole, are
willing to commit to the restrictions set forth herein;
NOW, THEREFORE, Tyson and you hereby mutually agree as follows:
1.Employment.
(a)Consideration. In consideration of the above and other good and valuable
consideration, you are expressly being given employment, continued employment, a
relationship with Tyson, certain monies, benefits, severance, stock awards,
training and/or access to trade secrets and confidential information of Tyson
and its customers, suppliers, vendors or affiliates to which you would not have
access but for your relationship with Tyson in exchange for you agreeing to the
terms of this Agreement.


--------------------------------------------------------------------------------



Exhibit 10.1


(b)Duties. Tyson hereby agrees to continue to employ you and you hereby accept
continued employment with Tyson as President and Chief Executive Officer. The
duties and services required to be performed by you shall be consistent with
your position, as assigned by the Board of Directors of Tyson Foods, Inc. (the
“Board”) in its sole discretion from time to time. You agree to devote
substantially all of your working time, attention and energies to the business
of Tyson. You may make and manage personal investments (provided such
investments in other activities do not violate, in any material respect, the
provisions of Section 6 of this Agreement), be involved in charitable and
professional activities, and, with the prior written consent of the Chairman of
the Compensation and Leadership Development Committee of the Board (the “CLDC
Chairman”), serve on boards of other for profit entities, provided such
activities do not materially interfere with the performance of your duties
hereunder. You agree that during your employment with Tyson, you will not engage
in any (i) competitive outside business activities, (ii) outside business that
provides goods or services to Tyson, or (iii) outside business that buys
products from Tyson, other than with the CLDC Chairman’s written approval. You
will devote your best efforts to the performance of your duties and the
advancement of Tyson and shall not engage in any other employment, profitable
activities, or other pursuits which would cause you to disclose or utilize
Confidential Information (as defined in Section 6(a)), or reflect adversely on
Tyson. This obligation shall include, but is not limited to, obtaining the
consent of the CLDC Chairman prior to performing tasks for business associates
of Tyson outside of your customary duties for Tyson, giving speeches or writing
articles, blogs, or posts, about Tyson’s business, improperly using Tyson’s name
or identifying your association or position with Tyson in a manner that reflects
unfavorably upon Tyson. You further agree that you will not use, incorporate, or
otherwise create any business entity or organization or domain name using any
name confusingly similar to the name of Tyson or the name of any affiliate of
Tyson or any other name under which any such entities do business.
(c)Term of Employment. Your employment under this Agreement will commence on the
Effective Date above and end on the date your employment terminates pursuant to
Section 3 (the “Period of Employment”).
2.Compensation.
(a)Intentionally Omitted.
(b)Base Salary. For the services to be performed hereunder during the Period of
Employment, Tyson shall pay you at an annual base salary of $1,200,000, which
may be adjusted by Tyson from time to time. Such base salary shall be paid in
accordance with Tyson’s payroll practice.
(c)Performance Incentive Eligibility. You may receive performance incentive
awards under Tyson’s annual and long-term incentive plans then in effect (if
any), on terms and in amounts as determined by and subject to the discretion of
the Compensation and Leadership Development Committee of the Board (the “CLDC”).
(d)Stock Grants. You may receive stock awards under an equity incentive
compensation plan of Tyson then in effect (if any), on terms and in amounts as
determined by and subject to the discretion of the CLDC.


--------------------------------------------------------------------------------



Exhibit 10.1


(e)Benefit Plans, Vacation and Reimbursement Programs. You shall be entitled to
participate in any benefit plans of Tyson as adopted or amended from time to
time on terms and in amounts consistent with those generally applicable to other
senior executive-level employees. You will be entitled to an annual paid
vacation in accordance with Tyson’s applicable vacation policy, as in effect
from time to time. Tyson will pay or reimburse you for all reasonable expenses
actually incurred or paid by you in the performance of your services to Tyson,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.
(f)Review. Base salary, performance incentive compensation, stock grant levels,
and plan participation will be subject to review annually (or from time to time
at the discretion of the CLDC), when compensation of other officers and managers
of Tyson are reviewed for consideration of adjustments thereof.
(g)Perquisites. During the Period of Employment, Tyson shall make available the
personal use of Tyson aircraft in a manner consistent with Tyson’s then-existing
policies; provided that your personal use of Tyson aircraft shall not interfere
with Tyson’s use of such aircraft.
3.Termination. Upon any termination of your employment for any reason, you shall
immediately resign from all boards, offices and other positions with Tyson or
from any board or committee of an association or industry group where you
represent Tyson. The date upon which your employment terminates and the Period
of Employment ends will be your “Termination Date” for all purposes of this
Agreement. Your employment may be terminated under this Agreement in the
following events:
(a)Death. Your employment hereunder will terminate upon your death.
(b)Disability. Your employment hereunder will terminate upon your “Disability”.
For purposes of this Agreement, Disability has the same meaning as provided in
the long-term disability plan or policy maintained or, if applicable, most
recently maintained, by Tyson. If no long-term disability plan or policy was
ever maintained on behalf of you or, if the determination of Disability relates
to an incentive stock option, Disability means that condition described in
Section 22 (e)(3) of the Internal Revenue Code (the “Code”), as amended from
time to time. In the event of a dispute, the determination of Disability will be
made by the Committee (as defined in Tyson’s equity incentive plan) and will be
supported by advice of a physician competent in the area to which such
Disability relates.
(c)Termination by You for Good Reason. Upon the occurrence of a “Good Reason”
event, you may terminate your employment pursuant to this Agreement by providing
a notice of termination for Good Reason to Tyson within no more than seven (7)
days of the Good Reason event and providing Tyson thirty (30) days following
receipt of such notice to cure the Good Reason event. If Tyson cures the Good
Reason event within such thirty (30) day period, you may not terminate your
employment for Good Reason (but you may voluntarily resign pursuant to Section
3(d) below). If Tyson fails to cure the Good Reason event within such thirty
(30) day period, your termination of employment will be effective under this
Section 3(c) at the end of such thirty (30) day period. For purposes of the
Agreement, “Good Reason” means (i)  you having been demoted from the position of
Chief Executive Officer which Tyson does not cure, within the time period
specified in this Section 3(c), by restoring you to the position of Chief
Executive Officer, (ii) the assignment to you of any duties materially
inconsistent with your position as Chief Executive Officer, (iii) a reduction in
the sum of your base salary, your target annual incentive, and your target
long-term equity incentive award opportunities of more than 15% from the total
in effect immediately prior to such change, or (iv) the relocation of your
principal work location by more than 50 miles.


--------------------------------------------------------------------------------



Exhibit 10.1
(d)Voluntary Termination by You without Good Reason. You may terminate your
employment pursuant to this Agreement at any time by not less than thirty (30)
days prior written notice to Tyson, which notice period may be waived by Tyson.
Upon receipt of such notice, Tyson shall have the right, at its sole discretion,
to accelerate your Termination Date at any time during said notice period.
(e)Termination for Cause by Tyson. Tyson may terminate your employment hereunder
for “Cause” at any time after providing a notice of termination for Cause to
you. For purposes of this Agreement, you shall be treated as having been
terminated for Cause if and only if you are terminated as a result of the
occurrence of one or more of the following events:
i.any willful and wrongful conduct or willful and wrongful omission by you that,
in each case, injures or is reasonably likely to injure Tyson;
ii.any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;
iii.you are convicted of, confess to, plead no contest to, or become the subject
of proceedings that provide a reasonable basis, after due inquiry, for Tyson to
believe that you have been engaged in a felony;
iv.your intentional or willful violation of your fiduciary duty to Tyson, any
restrictive covenant provided for under Section 6 of this Agreement or any other
agreement with Tyson to which you are a party; or
v.the Board’s determination, after due inquiry and your reasonable opportunity
to be heard, of your breach or violation of any written policies relating to
harassment, discrimination or retaliation.
For purposes of this Agreement an act or failure to act shall be considered
“willful” only if done or omitted to be done without your good faith reasonable
belief that such act or failure to act was in the best interests of Tyson. In no
event shall Tyson’s failure to notify you of the occurrence of any event
constituting Cause, or to terminate you as a result of such event, be construed
as a consent to the occurrence of future events, whether or not similar to the
initial occurrence, or a waiver of Tyson’s right to terminate you for Cause as a
result thereof.
(f)Termination by Tyson without Cause. Tyson may terminate your employment
hereunder without Cause at any time upon notice to you.
4.Compensation Following Termination of Employment. In the event that your
employment hereunder is terminated in a manner as set forth in Section 3 above,
you shall be entitled to the compensation and benefits provided under this
Section 4.
(a)Termination Due to Death, Disability, Voluntary Termination without Good
Reason or Termination for Cause by Tyson. In the event that your employment is
terminated by reason of death pursuant to Section 3(a), Disability pursuant to
Section 3(b), voluntary termination by you without Good Reason (including,
without limitation, your decision to retire) pursuant to Section 3(d) or for
Cause by Tyson pursuant to Section 3(e), Tyson shall pay the following amounts
to you or your estate:
i.Any accrued but unpaid base salary for services rendered to the Termination
Date, any accrued but unpaid expenses required to be reimbursed under this
Agreement, and any vacation accrued but unused to the Termination Date
(collectively, “Accrued Compensation”); and


--------------------------------------------------------------------------------



Exhibit 10.1
ii.Any benefits accrued through the date of termination to which you may be
entitled pursuant to the plans, policies and arrangements, as determined and
paid in accordance with the terms of such plans, policies and arrangements
(collectively, “Plan Benefits”).
(b)Termination by Tyson without Cause or by you for Good Reason. In the event
that your employment is terminated by Tyson without Cause pursuant to Section
3(f) or by you for Good Reason pursuant to Section 3(c), Tyson shall pay the
following amounts to you;
i.Accrued Compensation;
ii.Plan Benefits;
iii.Subject to your execution and non-revocation of the Release (as defined
below), the treatment of your equity awards will be governed by the provisions
of the applicable award agreements and equity plan(s) under which such awards
were granted;
iv.Subject to your execution and non-revocation of the Release (as defined
below), an amount equal to the sum of (x) 24 months of your base salary and (y)
two times your annual cash-based target bonus (the “Severance Amount”). The
Severance Amount will be paid over 24 months in accordance with Tyson’s payroll
practice;
v.Subject to your execution and non-revocation of the Release, if upon the
Termination Date you are eligible for and timely elect COBRA health continuation
coverage under Tyson’s group health plan(s) for yourself and, if applicable,
your eligible dependents, such coverage will be paid for by Tyson, less the
portion of the premium cost paid by active employees for the same type and level
of coverage, for a period of up to four (4) weeks beginning with the first day
of the COBRA health continuation coverage period, provided you timely pay your
portion of the premium due for such coverage. Once the premium subsidy ends, you
must pay the full COBRA premium to maintain coverages. However, subject to the
limitations set forth in (i) through (iv) below, for each month that you
continue to be entitled to receive any payments under Section 4(b)(iv)
(including, for this purpose, any such Severance Amounts that are delayed in
accordance with Code Section 409A), Tyson will pay a taxable reimbursement
(without any form of tax gross-up) to you in an amount equal to the difference
between the full COBRA premium you paid for coverage and the actively employed
team member rate for the same type and level of coverage. All of the terms and
conditions of Tyson’s group health plan(s), as amended from time to time, shall
apply to such coverage, including any rule that COBRA continuation coverage will
end when an individual first becomes covered under any other group health plan
or entitled to Medicare. Such taxable reimbursement amount shall end on the date
on which occurs the earliest of the following: (i) the date on which you cease
to be entitled to receive any payments under Section 4 (b)(iv) for any reason;
(ii) the date you cease to be eligible for COBRA health continuation coverage;
(iii) 18 months; or (iv) the date you notify Tyson that you no longer desire
coverage under Tyson’s group health plan(s); and




--------------------------------------------------------------------------------



Exhibit 10.1


vi.Subject to your execution and non-revocation of the Release, in the event
Tyson performance criteria for payment of an annual incentive bonus are achieved
as of the close of the Tyson fiscal year in which the Termination Date occurs
based on the actual performance level achieved for such fiscal year (as
determined (x) treating any individual factors as fully satisfied and
(y) without regard for any exercise of negative discretion unless such exercise
is applicable to all similarly situated executives with like force and effect),
a pro-rata annual incentive bonus calculated on actual performance for the
fiscal year in which the termination occurs multiplied by a fraction, the
numerator of which is the number of days you were employed by Tyson in the
annual performance period and the denominator of which is the total number of
days included within such annual performance period, paid at the same time as
payment is made to all other participants under the annual incentive bonus
program, but in no event later than 2½ months following the end of Tyson’s
fiscal year in which the Termination Date occurs.
(c)Release. For purposes of this Agreement, “Release” means that specific
document which Tyson shall present to you for consideration and execution after
your termination of employment, under which you agree to irrevocably and
unconditionally release and forever discharge Tyson and related parties from any
and all causes of action which you at that time had or may have had against
Tyson (excluding any claim for indemnity under this Agreement, or any claim
under state workers’ compensation or unemployment laws), plus other customary
provisions required by Tyson that are contained in Tyson’s form Release
(discussed below). The Release will be provided to you as soon as practical
after your Termination Date, but in any event in sufficient time so that you
will have adequate time to review the Release as provided by applicable law. The
Release must be signed within twenty-one (21) days of its presentation to you
(or within forty-five (45) days if you are terminated as part of a group
termination). After you sign the Release, you will have seven (7) days to change
your mind and to revoke your signature. The Release shall not become effective
until the seven (7) day revocation period has expired without revocation. Tyson
maintains a form of Release, which it may change from time to time in its sole
discretion and as it deems appropriate. The latest version of the Release shall
be available for your review upon request. Subject to the payment provisions of
Section 2.4 of the Executive Severance Plan of Tyson Foods, Inc., and Section 9
below, any payments subject to a Release shall commence on the first payroll
period commencing on or after the date the Release becomes effective (the “First
Payroll Date”); however, in the event the payments constitute salary
continuation or similar periodic payments, the payment on the First Payroll Date
will include any such periodic payments that have accrued between your
Termination Date and the First Payroll Date.
5.Stock Grants on Change in Control. Upon the occurrence of a Change in Control
(defined below) the stock awards that have been granted to you pursuant to award
agreements from Tyson under Section 2, or which have otherwise been previously
granted to you under an award agreement from Tyson, and which awards remain
outstanding at the time of the Change in Control, will be treated in accordance
with the applicable award agreements. For purposes of this Agreement, the term
“Change in Control” shall have the same meaning as set forth in the applicable
award agreements.


















--------------------------------------------------------------------------------



Exhibit 10.1
6.Restrictive Covenants and Other Restrictions.
(a)Confidential Information.
i.You acknowledge that during the course of your employment with Tyson, you will
be provided, learn, develop and have access to Tyson’s trade secrets,
confidential information and proprietary materials which may include, but are
not limited to, the following: strategies, methods, books, records, and
documents; technical information concerning products, formulas, production,
distribution, equipment, services, and processes; procurement procedures and
pricing techniques; the names of and other information concerning customers,
suppliers, vendors, investors, and other business affiliates (such as contact
name, service provided, pricing, type and amount of services used, credit and
financial data, and/or other information relating to Tyson’s relationship with
that business affiliate); pricing strategies and price curves; positions, plans,
and strategies for expansion or acquisitions; budgets; customer lists; research;
weather data; financial analysis, returns and reports and sales data; trading
methodologies and terms; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; prospective
customers’ names and marks; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating Tyson; bids or proposals submitted to any third party;
technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other information, whether tangible or intangible, in any form or
medium provided (collectively, “Confidential Information”) which is not
generally available to the public and which has been developed, will be
developed or acquired by Tyson at considerable effort and expense. Without
limiting the foregoing, you acknowledge and agree that you have already or will
learn, be provided, develop and have access to certain techniques, methods or
applications implemented or developed by Tyson which are not generally known to
the public or within the community in which Tyson competes, and any and all such
information shall be treated as Confidential Information.
ii.During your employment with Tyson and at any time thereafter, unless
otherwise specifically authorized in writing by Tyson, you hereby covenant and
agree: (A) to hold Confidential Information in the strictest confidence; (B) not
to, directly or indirectly, disclose, divulge or reveal any Confidential
Information to any person or entity other than as authorized by Tyson; (C) to
use such Confidential Information only within the scope of your employment with
Tyson and for the benefit of Tyson; and (D) to take such protective measures as
may be reasonably necessary to preserve the secrecy and interests of Tyson in
the Confidential Information. You agree to immediately notify Tyson of any
unauthorized disclosure or use of any Confidential Information of which you
become aware.


--------------------------------------------------------------------------------



Exhibit 10.1


iii.Nothing in the Agreement or any other agreements that you have with Tyson
(A) prohibits or restricts you from disclosing relevant and necessary
information or documents in any action, investigation, or proceeding relating to
your employment by Tyson, (B) prohibits or restricts you from cooperating with,
providing relevant information to, testifying before, or otherwise assisting in
an investigation or proceeding by the Securities and Exchange Commission
(“SEC”), or any other governmental or regulatory body or official(s) or
self-regulatory organization regarding a possible violation of law, rules, or
regulations, (C) (1) prohibits or restricts you from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the SEC, Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation or (2) requires
that you obtain the prior authorization of Tyson or Tyson’s General Counsel to
make any such reports or disclosures, and you are not required to notify Tyson
or Tyson’s General Counsel that you have made such reports or disclosures, or
(D) prohibits or restricts you from voluntarily disclosing information about
your own compensation; provided that, if permitted by law, upon receipt of any
subpoena, court order or other legal process compelling the disclosure of any
such information or documents covered by the Agreement, you shall, prior to
disclosing such information or documents, give prompt written notice to Tyson to
permit Tyson to protect its interests to the fullest extent possible, including,
but not limited to, by seeking a protective order.
iv.You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. Furthermore,
if you file a lawsuit for retaliation by Tyson for reporting a suspected
violation of law, you may disclose Tyson’s trade secrets to your attorney and
use the trade secret information in the court proceeding if you: (1) file any
document containing the trade secret under seal; and (2) do not disclose the
trade secret, except pursuant to court order.
(b)Creative Works.
i.“Creative Works” include, but are not limited to, all original works of
authorship, inventions, discoveries, designs, computer hardware and software,
algorithms, programming, scripts, applets, databases, database structures, or
other proprietary information, business ideas, and related improvements and
devices, which are conceived, developed, or made by you, either alone or with
others, in whole or in part, on or off Tyson’s premises, (A) during your
employment with Tyson, (B) with the use of the time, materials, or facilities of
Tyson, (C) relating to any product, service, or activity of Tyson of which you
have knowledge, or (D) suggested by or resulting from any work performed by you
for Tyson. Creative Works do not include inventions or other works developed by
you entirely on your own time without using Tyson’s equipment, supplies,
facilities, or trade secret information except for those inventions or works
developed during your employment with Tyson that either: (1) relate at the time
of conception or reduction to practice of the invention to Tyson’s business, or
actual or demonstrably anticipated research or development of Tyson; or (2)
result from any work performed by you for Tyson.


--------------------------------------------------------------------------------



Exhibit 10.1
ii.To the extent any rights in the Creative Works are not already owned by
Tyson, you irrevocably assign and transfer to Tyson all proprietary rights,
including, but not limited to, all patent, copyright, trade secret, trademark,
and publicity rights, in the Creative Works and agree that Tyson will be the
sole and exclusive owner of all right, title, and interest in the Creative
Works. Tyson will have the right to use all Creative Works, whether original or
derivative, in any manner whatsoever and in any medium now known or later
developed. You agree not, at any time, to assert any claim, ownership, or other
interest in any of the Creative Works or Confidential Information.
iii.Both during and after your employment, you agree to execute any documents
necessary to effectuate the assignment to Tyson of the Creative Works, and will
execute all papers and perform any other lawful acts reasonably requested by
Tyson for the preparation, prosecution, procurement, and maintenance of any
trademark, copyright, and/or patent rights in and for the Creative Works, You
further agree that you will not be entitled to any compensation in addition to
the salary paid to you during the development of the Creative Works. In the
event Tyson is unable for any reason to secure your signature to any document
Tyson reasonably requests you to execute under this Section 6(b), you hereby
irrevocably designate and appoint Tyson and its authorized officers and agents
as your agents and attorneys-in-fact to act for and in your behalf and instead
of you to execute such document with the same legal force and effect as if
executed by you.
(c)No Restrictions on Employment. You are being employed or continuing to be
employed by Tyson with the understanding that (i) you are free to enter into
employment or continued employment with Tyson, (ii) your employment with Tyson
will not violate any agreement you may have with a third party (e.g., existing
employment, non-compete, intellectual property ownership, and/or non-disclosure
agreements) and (iii) only Tyson is entitled to the benefit of your work. If you
have any agreements with a prior employer, you are required to provide such
agreements to Tyson prior to executing this Agreement. Tyson has no interest in
using any other person’s patents, copyrights, trade secrets, or trademarks in an
unlawful manner. You should not disclose to Tyson or any employee of Tyson any
intellectual property or confidential information of your prior employers or
anyone else or misapply proprietary rights that Tyson has no right to use and
you further represent and warrant that you have either already returned or have
coordinated the return of all such information to any prior employer.


--------------------------------------------------------------------------------



Exhibit 10.1


(d)Removal and Return of Tyson Property. All written materials, records, data,
and other documents prepared or possessed by you during your employment with
Tyson are Tyson’s property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Tyson’s property. You agree not to remove any property of Tyson, including, but
not limited to, any Confidential Information or Creative Works, from Tyson’s
premises, except as authorized under Tyson’s policies or with the prior written
approval of Tyson’s General Counsel or Chief Human Resources Officer. Unless
specifically authorized by Tyson in writing, you may not place Tyson
Confidential Information or Creative Works on Removable Media, as defined below.
On Tyson’s request, your acceptance of other employment, or the termination of
your employment for any reason, you will immediately return to Tyson all Tyson
property, including all Confidential Information and Creative Works and any and
all documents and materials that contain, refer to, or relate in any way to any
Confidential Information, as well as any other property of Tyson in your
possession or control, including all electronic and telephonic equipment, credit
cards, security badges, and passwords. You will permit Tyson to inspect any
property provided by Tyson to you or developed by you as a result of or in
connection with your employment with Tyson when you accept other employment or
otherwise separate from your employment for any reason, regardless of where the
property is located. For purposes of this Section 6(d), “Removable Media” means
portable or removable hard disks, floppy disks, USB memory drives, zip disks,
optical disks, CDs, DVDs, digital film, memory cards (e.g., Secure Digital (SD),
Memory Sticks (MS), CompactFlash (CF), SmartMedia (SM), MultiMediaCard (MMC),
and xD-Picture Card (xD)), magnetic tape, and all other removable data storage
media.
(e)Non-Competition.
i.You acknowledge that Tyson conducts business throughout the United States and
in other territories throughout the world, and that Tyson may expand its
operations to include additional territories from time to time, and that your
duties and services impact Tyson’s conducting business throughout all of the
territories in which Tyson operates and intends to operate. Accordingly, you
acknowledge the need for certain restrictions contained in this Agreement,
without limitation as to location or geography within the territories in which
Tyson operates or plans to operate, including the United States.
ii.You agree that during your employment with Tyson, and for a period of 24
months following your Termination Date for any reason, you will not directly or
indirectly, on behalf of yourself or in conjunction with any other person,
company or entity, own (other than less than 5% ownership in a publicly traded
company), manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by or a consultant or advisor to any
person, company or entity (A) which is in competition with Tyson, or (B) which
would benefit from your using or disclosing, whether or not intentionally,
Confidential Information of Tyson.
iii.You agree that during your employment with Tyson and for a period of 24
months following your Termination Date for any reason, you will not directly or
indirectly, on behalf of you or any other person, company or entity, participate
in the planning, research or development of any strategies or methodologies,
similar to strategies or methodologies, utilized or developed by Tyson,
excluding general industry knowledge, for which you had access to, utilized or
developed during the 36 months preceding your Termination Date. You agree that
nothing in this Section 6(e) shall limit your confidentiality obligations in
this Agreement.


--------------------------------------------------------------------------------



Exhibit 10.1
iv.Further, you understand and agree that during your employment and the
restricted time periods thereafter as designated in this Agreement, while you
may gather information to investigate other employment opportunities, you shall
not make plans or prepare to compete, solicit or take on activities which are in
violation of this Agreement. You are required to show this Agreement to all new
employers prior to accepting new employment and Tyson shall also be permitted to
show this Agreement to all new employers or yours as well. In addition, before
accepting a position or entering into a relationship with any person, company or
entity that is, in whole or in part, a competitor, or could reasonably be
construed to be a competitor, or is taking steps to become a competitor, with
Tyson, you are required to inform Tyson of the identity of such person, company
or entity and your anticipated responsibilities for, or relationship with, such
person, company or entity.
(f)Non-Solicitation. You agree that during your employment with Tyson and for a
period of 36 months following your Termination Date, you will not, for any
reason, nor will you assist any third party to, directly or indirectly (i) raid,
hire, solicit, encourage or attempt to persuade any employee or independent
contractor of Tyson, or any person who was an employee or independent contractor
of Tyson during the 6 months preceding the Termination Date, to leave the employ
of or terminate a relationship with Tyson; (ii) interfere with the performance
by any such persons of their duties for Tyson; (iii) solicit, encourage or
attempt to persuade any person, company or entity that was a customer or vendor
of Tyson during the 6 months preceding your Termination Date to terminate,
diminish or modify its relationship with Tyson, or (iv) communicate with any
such person, company or entity for the purposes prohibited in Section 6(e).
(g)Non-Disparagement.
i.You agree that you shall not at any time engage in any form of conduct, or
make any statement or representation, either oral or written, that disparages,
impugns or otherwise impairs the reputation, goodwill or interests of Tyson, or
any of its officers, directors, shareholders, managing members, representatives,
and/or employees or agents in either the individual or representative capacities
of any of the foregoing individuals (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments). Nor shall you direct, arrange or encourage others to make any such
derogatory or disparaging statements on your behalf.
ii.Tyson agrees that it will instruct its directors and executive officers not
to make any public statement or representation that disparages, impugns or
otherwise impairs your reputation and Tyson further agrees not to make any
official, public statement or representation that disparages, impugns or
otherwise impairs your reputation.
iii.Nothing in this Section 6, however, shall prevent you or Tyson from
providing truthful testimony or information in any proceeding or in response to
any request from any governmental agency, or judicial, arbitral or
self-regulatory forum, or as otherwise required by law.


--------------------------------------------------------------------------------



Exhibit 10.1


7.Remedies.
(a)Effect of Breach. You acknowledge and agree that, in the event of any breach
by you of the terms and conditions of this Agreement, your accrued benefits
pursuant to the terms of certain benefit plans and programs may be discontinued
or forfeited, in addition to any other rights and remedies Tyson may have at law
or in equity. In addition, you acknowledge and agree that, in the event of any
breach by you of the terms and conditions of this Agreement, Tyson may elect to
cancel any and all payments of benefits otherwise due to you, but not yet paid,
under this Agreement or otherwise; and you will refund to Tyson any amounts
previously paid by Tyson to you in excess of your Accrued Compensation and Plan
Benefits (within the meaning of Section 4).
(b)You acknowledge that irreparable damage would result to Tyson if the
provisions of this Agreement are not specifically enforced, and that, in
addition to any other legal or equitable relief available, and notwithstanding
any alternative dispute resolution provisions that have been or may be agreed to
between Tyson and you, Tyson shall be entitled to injunctive relief in the event
of any failure to comply with the provisions of this Agreement. If you violate
any of the terms of this Agreement, you will indemnify Tyson for the expenses,
including but not limited to reasonable attorneys’ fees, incurred by Tyson in
enforcing this Agreement.
(c)Clawback Policies. In addition to any other remedies provided in this Section
7, all amounts payable under this Agreement are subject to any policy, whether
in existence as of the Effective Date or later adopted, established by Tyson
that provides for the clawback or recovery of amounts that were previously paid
to you in accordance with and pursuant to the terms and conditions of such
policy. Tyson will make any determinations for clawback or recovery in its sole
discretion and in accordance with any applicable law or regulation.
(d)Further, notwithstanding any other provisions of this Agreement, if within
one year of the termination of your employment, Tyson becomes aware of facts
that would have allowed Tyson to terminate your employment for Cause (within the
meaning of Section 3), then, to the extent permitted by law:
i.Tyson may elect to cancel any and all payments of benefits otherwise due to
you, but not yet paid, under this Agreement or otherwise; and you will refund to
Tyson any amounts previously paid by Tyson to you in excess of your Accrued
Compensation and Plan Benefits (within the meaning of Section 4).
(e)Enforcement, Severability and Extension. You specifically acknowledge and
agree that the purpose of the restrictions contained in Section 6 is to protect
Tyson from unfair competition, including improper use of the Confidential
Information by you, and that the restrictions and covenants contained therein
are reasonable with respect to both scope and duration of application.
Notwithstanding the foregoing, if any court determines that any of the terms
herein are unreasonable, invalid or unenforceable, the court shall interpret,
alter, amend or modify any or all of the terms to include as much of the scope,
time period and intent as will render the restrictions enforceable, and then as
modified, enforce the terms. Each covenant and restriction contained in this
Agreement is independent of each other such covenant and restriction, and if any
such covenant or restriction is held for any reason to be invalid, unenforceable
and incapable of corrective modification, then the invalidity or
unenforceability of such covenant or restriction shall not invalidate, affect or
impair in any way the validity and enforceability of any other such covenant or
restriction. In the event of a breach by you of any restriction in Section 6,
that particular restriction shall be extended by the period of time for which
you were in breach.




--------------------------------------------------------------------------------



Exhibit 10.1
8.General.
(a)Notices. All written notices, requests and other communications provided
pursuant to this Agreement shall be deemed to have been duly given, if delivered
in person or by courier, or by facsimile transmission or sent by express,
registered or certified mail, postage prepaid addressed, if to you, at the most
recent address on record in Tyson’s human resources information system, and if
to Tyson, at its headquarters:
Tyson Foods, Inc.
Attn: Chief Human Resources Officer
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999


(b)Modification/Entire Agreement. This Agreement contains all the terms and
conditions agreed upon by the parties hereto, and no other agreements, oral or
otherwise, regarding the subject matter of this Agreement (including, without
limitation, the Prior Agreement) shall be deemed to exist or bind either of the
parties hereto, except for any pre-employment confidentiality agreement that may
exist between the parties or any agreement or policy specifically referenced
herein. This Agreement cannot be modified except by a writing signed by both
parties.
(c)Assignment. This Agreement shall be binding upon you, your heirs, executors
and personal representatives and upon Tyson, its successors and assigns. You
acknowledge that the services to be rendered by you are unique and personal. You
may not assign, transfer or pledge your rights or delegate your duties or
obligations under this Agreement, in whole or in part, without first obtaining
the written consent of the CLDC Chairman.
(d)Applicable Law. You acknowledge that this Agreement is performable at various
locations throughout the United States and specifically performable wholly or
partly within the State of Arkansas and consent to the validity, interpretation,
performance and enforcement of this Agreement being governed by the internal
laws of said State of Arkansas, without giving effect to the conflicts of laws
provisions thereof.
(e)Jurisdiction and Venue of Disputes. The courts of Washington County, Arkansas
shall have exclusive jurisdiction and be the venue of all disputes between Tyson
and you, whether such disputes arise from this Agreement or otherwise. In
addition, you expressly waive any right that you may have to sue or be sued in
the county of your residence and consent to venue in Washington County,
Arkansas. The parties acknowledge that, by signing this Agreement, they are
waiving any right that they may have to a trial by jury for any matter related
to this Agreement.
(f)Funding. All payments provided under this Agreement, other than payments made
pursuant to a plan which provides otherwise, shall be paid from the general
funds of Tyson, and no special or separate fund shall be established, and no
other segregation of assets made, to assure payment. You shall have no right,
title or interest whatever in or to any investments which Tyson may make to aid
Tyson in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from Tyson hereunder, such right shall be
no greater than the right of an unsecured creditor of Tyson.
9.Special Tax Considerations.
(a)Tax Withholding. Tyson shall provide for the withholding of any taxes
required to be withheld by federal, state and local law with respect to any
payments in cash and/or other property made by or on behalf of Tyson to or for
your benefit under this Agreement or otherwise.




--------------------------------------------------------------------------------



Exhibit 10.1
(b)Excise Tax. Notwithstanding the foregoing, if the total payments to be paid
to you under this Agreement, along with any other payments to you by Tyson,
would result in you being subject to the excise tax imposed by Section 4999 of
the Code (commonly referred to as the “Golden Parachute Tax”), Tyson shall
reduce the aggregate payments to the largest amount which can be paid to you
without triggering the excise tax, but only if and to the extent that such
reduction would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson. In the case of a reduction in the total
payments subject to this Section 9(b), such payments will be reduced in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with amounts that are payable
last reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced (and if payments are to be made
at the same time, with non-cash payments reduced before cash payments); (iii)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last
reduced first, will next be reduced; (iv) payments and benefits due in respect
of any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with amounts that are payable last reduced first (as such
values are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will
next be reduced (and if payments are to be made at the same time, with non-cash
payments reduced before cash payments); and (v) all other non-cash benefits not
otherwise described in clauses (ii) or (iv) will be next reduced pro-rata. Any
reductions made pursuant to each of clauses (i)-(v) above will be made in the
following manner: first, a pro-rata reduction of cash payment and payments and
benefits due in respect of any equity not subject to Section 409A, and second, a
pro-rata reduction of cash payments and payments and benefits due in respect of
any equity subject to Section 409A as deferred compensation.
(c)Separation from Service. In the event that the termination of your employment
does not constitute a “separation from service” as defined in Code Section 409A,
including all regulations and other guidance issued pursuant thereto, your
rights to the payments and benefits described in Section 4 will vest upon the
Termination Date, but no payment to you that is subject to Code Section 409A
will be paid until you incur a separation from service (or until six (6) months
after such date if you are a “specified employee” pursuant to subsection (d) of
this Section 9), and any amounts that would otherwise have been paid before such
date will be paid instead as soon as practicable after such date.
(d)Six-Month Delay in Payment. Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” as defined and applied in Code
Section 409A as of your Termination Date, then, to the extent any payment under
this Agreement or any Tyson plan or policy constitutes deferred compensation
(after taking into account any applicable exemptions from Code Section 409A,
including those specified in subsection (f) of this Section) and to the extent
required by Code Section 409A, no payments due under this Agreement or any Tyson
plan or policy may be made until the earlier of: (i) the first (1st) day
following the six (6) month anniversary of your Termination Date and (ii) your
date of death; provided, however, that any payments delayed during the six (6)
month period will be paid in the aggregate as soon as reasonably practicable
following the six (6) month anniversary of your Termination Date.
(e)Expense Reimbursement. In no event will an expense be reimbursed after
December 31 of the calendar year following the calendar year in which the
expense was incurred. You are not permitted to receive a payment or other
benefit in lieu of reimbursement under Section 2(e).






--------------------------------------------------------------------------------



Exhibit 10.1
(f)Application of Exemptions. For purposes of Code Section 409A, each “payment”
(as defined by Code Section 409A) made under this Agreement will be considered a
“separate payment.” In addition, for purposes of Code Section 409A, each such
payment will be deemed exempt from Code Section 409A to the fullest extent
possible under (i) the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4), and (ii) with respect to any additional amounts paid no later
than the second (2nd) calendar year following the calendar year containing your
Termination Date, the “involuntary separation” pay exemption of Treasury
Regulation § 1.409A-l(b)(9)(iii), which are hereby incorporated by reference.
(g)Effect of Release. Any amounts that are not exempt from Code Section 409A
under paragraph (f) above, and which are paid subject to your execution of a
Release that provides for a consideration period and revocation period that
crosses two calendar years, shall be paid on the first payroll date in the
second calendar year that occurs on or after the expiration of the revocation
period, regardless of the date the Release is signed.
(h)Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement will be interpreted and administered in such a
manner that the payments to you are either exempt from, or comply with, the
requirements of Code Section 409A.


SIGNATURE PAGE FOLLOWS





--------------------------------------------------------------------------------



Exhibit 10.1
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
YOU ACKNOWLEDGE THAT YOU HAVE COMPLETELY READ THE ABOVE, HAVE BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAVE BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF YOUR CHOOSING BEFORE SIGNING. YOU FURTHER ACKNOWLEDGE THAT
YOU ARE SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS, COERCION, OR
UNDUE INFLUENCE AND THEREBY AGREE TO ALL OF THE TERMS AND CONDITIONS CONTAINED
HEREIN.


/s/ Dean Banks
Dean Banks
Springdale, AR
(Location)
October 2, 2020
(Date)
Tyson Foods, Inc.
By: /s/ Gaurdie E. Banister Jr.
Gaurdie E. Banister Jr.
Title: Chairman Compensation and Leadership Development Committee


